CONCURRING OPINION.
REYNOLDS, P. J.
I concur entirely in the result reached by my Brother Nortoni but think that we should expressly overrule so much of the decision of our court in Clark v. Hill, 69 Mo. App. 541, as holds that a like action can be maintained. That was an action by the wife for damages sustained in the loss of the support and association of the husband, it being alleged that he was driven insane by threats of violence made by defendant. Obviously, as pleaded and proven there, it was not a tort directed against the wife; not an intentional tort as against her, such as are cases of alienation of the affections of the husband and the like. Clark v. Hill rests, on this proposition, alone on the decision of our Supreme Court in Clow v. Chapman, 125 Mo. 101, 28 S. W. 328. That was an action for alienation of the affections of the husband, a tort *660against the wife as such. Judge Black squarely and unmistakably places the decision on the common law right of the husband to maintain an action for damages against a third person for enticing away his wife and depriving him of her society, and of the like right in the wife under our statute. Acknowledging that the common law gave the wife no corresponding-right, he distinctly finds support for her action in such a cáse in the changed status of the wife which is brought about by our statute. I do not think that either on the facts or the principle involved Clow v. Chapman furnishes any support for the holding of our court in Clark v. Hill on this point, and I think we should distinctly overrule that decision in so far as it holds that the kind of actions there and here involved can be maintained by the wife or the husband. Otherwise and on other points covered by that decision, it is a correct and very lucid statement of the law.